Citation Nr: 1818307	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-39 496	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1959 to July 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified at a January 2018 Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1959 to July 1962. 

2.  On January 2018, during the Board videoconference hearing and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's appeal for service connection for a low back disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of the Veteran's appeal for service connection for a left ankle disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal regarding service connection for a low back disability and a left ankle disability and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal seeking service connection for a low back disability is dismissed.

The appeal seeking service connection for a left ankle disability is dismissed.



		
S. B. MAYS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


